51 F.3d 267
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph Anthony OWENS, Plaintiff-Appellant,v.Eddie L. PEARSON;  Patricia A. Edge, Assistant Warden;Calvin D. Brown, Chief of Security;  George E.Giles, Sr., Corrections Officer,Defendants-Appellees.
No. 94-7414.
United States Court of Appeals, Fourth Circuit.
Submitted March 15, 1995.Decided April 4, 1995.

Joseph Anthony Owens, appellant pro se.  Jill Theresa Bowers, Office of the Attorney General of Virginia, Richmond, VA, for appellees.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Owens v. Pearson, No. CA-94-420 (E.D. Va.  Nov. 9, 1994).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We find that the failure to give Appellant proper notice under Roseboro v. Garrison, 528 F.2d 309 (4th Cir.1975), was harmless error since such error did not affect Appellant's substantial rights.  See United States v. Nyman, 649 F.2d 208, 211 (4th Cir.1988)